DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant Response to Official Action
The response filed on 9/12/2022 has been entered and made of record.
Acknowledgment 
Claims 1-2 and 5-8, amended on 9/12/2022, are acknowledged by the examiner.  
Response to Arguments
Applicant’s arguments with respect to claims 1, 9, 17, and their dependent claims have been considered but they are moot in view of the new grounds of rejection necessitated by amendments initiated by the applicant.  Examiner addresses the main arguments of the Applicant as below.
Regarding the 35 U.S.C. 101 rejection, the amendment filed on 9/12/2022 addresses the issue.  As a result, the 35 U.S.C. 101 rejection is withdrawn.
Regarding the 35 U.S.C. 112(f) interpretation, the amendment filed on 9/12/2022 addresses the issue.  As a result, the 35 U.S.C. 112(f) interpretation is withdrawn.
Regarding the 35 U.S.C. 112(b) rejection, the amendment filed on 9/12/2022 addresses the issue.  As a result, the 35 U.S.C. 112(b) rejection is withdrawn.
   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	           This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Templeton (US Patent 9,383,753 B1), (“Templeton”), in view of Hart et al. (US Patent 9,275,545 B2), (“Hart”), in view of Esbech et al. (US Patent 2020/0330197 A1), (“Esbech”).
Regarding claim 1, Templeton meets the claim limitations as follow.
An object recognition apparatus (i.e. a LIDAR system) [Templeton: col. 2, line 12] comprising: a plurality of cameras (i.e. sensor unit 202 can include any combination of cameras) [Templeton: col. 12, line 51-52] configured to generate images (i.e. the camera 130 can capture a plurality of images) [Templeton: col. 12, line 9-10] corresponding to  different fields of view ((i.e. The camera 210 can have associated optics operable to provide an adjustable field of view) [Templeton: col. 13, line 50-51]; (i.e. In some embodiments, a single laser in the LIDAR device (e.g., the LIDAR device 302 discussed in connection with FIGS. 3A-3C) can have a scanning range of approximately 150 meters distance, a thirty degree vertical ("altitude") field of view, and approximately a thirty degree horizontal ("azimuth") field of view) [Templeton: col. 18, line 17-23]) that at least partially overlap (i.e. which sections can optionally be partially overlapping) [Templeton: col. 18, line 40-41]; a beam scanner (i.e. multiple Individual LIDAR devices) [Templeton: col. 18, line 38-39]  configured to direct a tracking beam (i.e. direct a pulsing laser to sweep across a scene) [Templeton: col. 18, line 34-35] onto one or more spots on a targeted object ((i.e. the LIDAR 128 can be configured to capture one or more laser point clouds of the environmental scene) [Templeton: col. 17, line 4-6]; (i.e. detect objects in the captured laser point cloud based on accumulated data) [Templeton: col. 18, line 10-11]) according to a tracking control signal received by the beam scanner to control the beam scanner (i.e. A LIDAR sensor is scanned through a scanning zone (502). In some embodiments, a LIDAR sensor can be similar to the LIDAR device 302 described in connection with FIGS. 3A-3C and can be scanned through a scanning zone by manipulating beam steering optics (e.g., the rotating angled mirror 304) to direct a pulsing laser to sweep across a scene. The scanning zone scanned by the LIDAR sensor is then the complete scene scanned by the pulsing laser) [Templeton: col. 18, line 29-37], the targeted object included in at least one of the images ((i.e. detect objects in the captured laser point cloud based on accumulated data) [Templeton: col. 18, line 10-11]; (i.e. Objects indicated by the point cloud may be, for example, a vehicle, a pedestrian, a road sign, a traffic light, a traffic cone, etc. To determine whether an object is present in a laser point cloud image) [Templeton: col. 17, line 25-29]); a photo detector (i.e. the object detector) [Templeton: col. 18, line 7] configured to detect a portion of the tracking beam reflected from the one or more spots on the targeted object ((i.e. data from the LIDAR sensor is analyzed to generate a three-dimensional ("3-D") point cloud of positions of detected reflective points defining reflective features in the environment surrounding the vehicle) [Templeton: col. 18, line 43-46]; (i.e. a reflected signal indicating a high reflectance feature can provide a prompt to image the high reflectance feature with a camera to allow for identifying the high reflectance feature) [Templeton: col. 21, line 63-66]); 
a beam splitter between the beam scanner and the targeted object, the beam splitter configured to forward the tracking beam from the beam scanner to the targeted object ((i.e. FIG. 3A provides an example depiction of a light detection and ranging (LIDAR) device 302 including beam steering optics 304. A laser beam 306 is directed to the beam steering optics 304. In the example illustrated in FIG. 3A, the beam steering optics 304 is a rotating angled mirror that directs the initially downward facing laser beam 306 to sweep across a scanning zone. As described herein, the beam steering optics 304, which can generally be implemented as a combination of lenses, mirrors, and/or apertures configured to direct the laser beam to sweep across a scanning zone, are interchangeably described as the rotating angled mirror 304. The rotating angled mirror 304 rotates about an axis substantially parallel, and roughly in line with, the initial downward path of the laser beam 306. The rotating angled mirror 304 rotates in the direction indicated by the reference arrow 308 in FIG. 3A.) [Templeton: col. 13, line 55 – col. 4, line 2; Fig. 3A]; (i.e. The pulsing laser can be scanned by directing the laser with optical beam steering optics, such as a rotating angled mirror that directs a fixed laser source according to the angle of the mirror. Some embodiments of the present disclosure provide for adjusting the angular resolution of such a scanning LIDAR system by adjusting one or both of: (1) a pulse rate of the pulsing laser, or (2) an angular rate of change of the beam steering optics. Modifying one or both of the angular rate of change or the pulse rate modifies the amount of angular change between each successive pulse emitted from the LIDAR sensor, and thereby modifies the angular resolution of the point cloud output from the LIDAR system. In some examples, a second LIDAR device provides high resolution scanning of regions identified according to point cloud information from a first LIDAR device providing wide-view scanning resolutions.) [Templeton: col. 5, line 23-38], and forward light of the fields of view to the plurality of cameras (i.e. The camera 210 can have associated optics operable to provide an adjustable field of view. Further, the camera 210 can be mounted to vehicle 200 with a movable mount to vary a pointing angle of the camera 210, such as a via a pan/tilt mechanism) [Templeton: col. 13, line 50-54]; and a processor (i.e. the computer system 112 and associated processor 114) [Templeton: col. 24, line 64] operably coupled to the plurality of cameras, the beam scanner, and the photo detector (i.e. The signal bearing medium 1202 may include one or more programming instructions 1204 that, when executed by one or more processors may provide functionality or portions of the functionality described above with respect to FIGS. 1-11) [Templeton: col. 35, line 9-13; Figs. 1-11], the processor configured to (i.e. the computer system 112 and associated processor 114) [Templeton: col. 24, line 64]: identify the targeted object within at least one of the images by processing at least one of the images ((i.e. The computer vision system 140 can process and analyze images captured by camera 130 to identify objects and/or features in the environment surrounding vehicle 100. The detected features/objects can include traffic signals, road way boundaries, other vehicles, pedestrians, and/or obstacles, etc.) [Templeton: col. 9, line 39-43]; (i.e. analyzes the data to determine whether there is an object present in the laser point cloud. Objects indicated by the point cloud may be, for example, a vehicle, a pedestrian, a road sign, a traffic light, a traffic cone, etc.) [Templeton: col. 17, line 24-27]) with an object recognition model ((i.e. the computer system 112, etc. based on object recognition models) [Templeton: col. 12, line 17-18]), generate the tracking control signal to cause the beam scanner  (i.e. communicates
appropriate control signals to) [Templeton: col. 11, line 21-22] to direct the tracking beam ((i.e. direct a pulsing laser) [Templeton: col. 18, line 34-35]; (i.e. to effect the changing orientation of the pulsing laser) [Templeton: col. 31, line 2-3]; (i.e. The LIDAR device 302 scans the laser beam in the direction indicated by directional reference arrow 901) [Templeton: col. 31, line 9-11]) to the one or more spots on the targeted object ((i.e. the LIDAR 128 can be configured to capture one or more laser point clouds of the environmental scene) [Templeton: col. 17, line 4-6]; (i.e. detect objects in the captured laser point cloud based on accumulated data) [Templeton: col. 18, line 10-11]), determine one or more distances to the one or more spots on the targeted object (i.e. determining the distance to the reflective object according to the time delay between the emitted pulse and the reception of the reflected pulse) [Templeton: col. 1, line 28-30], and update identification of the targeted object according to the one or more determined distances ((i.e. The laser, or set of lasers, can be rapidly and repeatedly scanned across a scene to provide continuous real-time information on distances to reflective objects in the scene. Combining the measured distances and the orientation of the laser(s) while measuring each distance allows for associating
a three-dimensional position with each returning pulse. A three-dimensional map of points of reflective features is generated based on the returning pulses for the entire scanning zone. The three-dimensional point map thereby indicates positions of reflective objects in the scanned scene) [Templeton: col. 1, line 30-39]; (i.e. identifying regions of a LIDAR-indicated point cloud to examine with enhanced angular resolution by detecting features beyond a threshold distance.) [Templeton: col. 4, line 32-35]).   
Templeton does not explicitly disclose the following claim limitations (Emphasis added).
An object recognition apparatus comprising: a plurality of cameras configured to generate images corresponding to different fields of view that at least partially overlap; a beam scanner configured to direct a tracking beam onto one or more spots on a targeted object according to a tracking control signal received by the beam scanner to control the beam scanner, the targeted object included in at least one of the images; a photo detector configured to detect a portion of the tracking beam reflected from the one or more spots on the targeted object; 
a beam splitter between the beam scanner and the targeted object, the beam splitter configured to forward the tracking beam from the beam scanner to the targeted object, and forward light of the fields of view to the plurality of cameras; and a processor operably coupled to the plurality of cameras, the beam scanner, and the photo detector, the processor configured to: identify the targeted object within at least one of the images by processing at least one of the images with an object recognition model, generate the tracking control signal to cause the beam scanner to direct the tracking beam to the one or more spots on the targeted object, determine one or more distances to the one or more spots on the targeted object, and update identification of the targeted object according to the one or more determined distances.   
However, in the same field of endeavor Hart further discloses the claim limitations and the deficient claim limitations, as follows:
generate the tracking control signal ((i.e. a Central Tracking Unit (CTU) associated with the SPU, the CTU being operable for classifying the tracked object and for generating object tracking data from the tracked object, the CTU being further operable for predicting a future object state of the tracked object and for generating an object control output for controlling a control signal to thereby facilitate the flow of the tracked object through the flow point) [Hart: col. 15, line 4-11]; (i.e. The system may be configured to provide one or more control signals to each tracked object, with the control signal generic to all tracked objects) [Hart: col. 7, line 28-30]) 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Templeton with Hart to program the system for generating control signal to track the object.  
Therefore, the combination of Templeton with Hart will enable the system to track the object through the flow point [Hart: col. 15, line 4-11]. 
Templeton and Hart do not explicitly disclose the following claim limitations (Emphasis added).
a beam splitter between the beam scanner and the targeted object, the beam splitter configured to forward the tracking beam from the beam scanner to the targeted object, and forward light of the fields of view to the plurality of cameras;
However, in the same field of endeavor Esbech further discloses the claim limitations and the deficient claim limitations as follows:
a beam splitter between the beam scanner and the targeted object (i.e. High spatial contrast of an in-focus pattern image on the object is desirable to obtain a good signal to noise ratio of the correlation measure on the color image sensor Improved spatial contrast can be achieved by preferential imaging of the specular surface reflection from the object on the color image sensor. Thus, some embodiments comprise means for preferential/selective imaging of specurlaly reflected light. This may be provided if the scanner further comprises means for polarizing the probe light, for example by means of at least one polarizing beam splitter) [Esbech: para. 0073], the beam splitter configured to forward the tracking beam from the beam scanner to the targeted object, and forward light of the fields of view to the plurality of cameras (i.e. The scanner may comprise at least one beam splitter located in the optical path, where the beam splitter is arranged such that it directs the probe light from the multichromatic light source towards the object while it directs light received from the object towards the color image sensor) [Esbech: para. 0044];   
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Templeton and Hart with Esbech to place a beam splitter between the scanner and the object.  
Therefore, the combination of Templeton with Hart will enable the system to create high spatial contrast of an in-focus pattern image on the object in order to obtain a good signal to noise ratio of the correlation measure on the color image sensor [Esbech: para. 0073]. 

Regarding claim 2, Templeton meets the claim limitations as set forth in claim 1.Templeton further meets the claim limitations as follow.
The object recognition apparatus of claim 1 (i.e. a LIDAR system) [Templeton: col. 2, line 12], wherein, responsive to two or more of the images (i.e. a plurality of images) [Templeton: col. 8, line 59] including the targeted object (i.e. The computer vision system 140 can process and analyze images captured by camera 130 to identify objects and/or features in the environment surrounding vehicle 100. The detected features/objects can include traffic signals, road way boundaries, other vehicles, pedestrians, and/or obstacles, etc.) [Templeton: col. 9, line 39-43] with different resolutions (i.e. LIDAR device providing wide-view scanning resolutions) [Templeton: col. 2, line 15], using an image of the two or more of the images (i.e. The computer vision system 140 can process and analyze images captured by camera 130 to identify objects and/or features in the environment surrounding vehicle 100. The detected features/objects can include traffic signals, road way boundaries, other vehicles, pedestrians, and/or obstacles, etc.) [Templeton: col. 9, line 39-43] with a highest resolution ((i.e. A mixed-resolution 3-D point cloud is generated from the LIDAR-sampled data points, with the high angular resolution) [Templeton: col. 20, line 27-28]; (i.e. map and in real time, a processor-based perception system identifies region(s) for enhanced resolution examination) [Templeton: col. 20, line 12-14]) to identify the targeted object (i.e. detect objects in the captured laser point cloud based on accumulated data) [Templeton: col. 18, line 10-11].

Regarding claim 3, Templeton meets the claim limitations as set forth in claim 1.Templeton further meets the claim limitations as follow.
The object recognition apparatus of claim 1 (i.e. a LIDAR system) [Templeton: col. 2, line 12], further comprising a beam emitter (i.e. a LIDAR device including beam steering optics) [Templeton: col. 3, line 55-56] configured to generate the tracking beam with adjustable beam intensity according to a beam control signal indicating an adjustment to one or more parameters of the tracking beam (i.e. The pulsing laser can be scanned by directing the laser with optical beam steering optics, such as a rotating angled mirror that directs a fixed laser source according to the angle of the mirror. Some embodiments of the present disclosure provide for adjusting the angular resolution of such a scanning LIDAR system by adjusting one or both of: (1) a pulse rate of the pulsing laser, or (2) an angular rate of change of the beam steering optics. Modifying one or both of the angular rate of change or the pulse rate modifies the amount of angular change between each successive pulse emitted from the LIDAR sensor, and thereby modifies the angular resolution of the point cloud output from the LIDAR system. In some examples, a second LIDAR device provides high resolution scanning of regions identified according to point cloud information from a first LIDAR device providing wide-view scanning resolutions.) [Templeton: col. 5, line 23-38], and wherein the processor is configured to (i.e. the computer system 112 and associated processor 114) [Templeton: col. 24, line 64] generate the beam control signal (i.e. The LIDAR device 302 scans the laser beam 306 across the environmental scene via its beam steering optics 304 while its laser light source pulses, such that successive pulses are emitted) [Templeton: col. 20, line 38-41] that adjusts the beam intensity of the tracking beam ((i.e. intensity of the emitted pulse) [Templeton: col. 15, line 21]; (i.e. In general, the pulse intensity (e.g., laser brightness) and/or duty cycle (e.g., length of pulse duration as compared to interval between successive pulses) can also influence the steady state temperature, however, the intensity is set according to the desired distance sensitivity of the LIDAR device) [Templeton: col. 19, line 41-46]) based on detected presence of candidate objects within the one or more of the images (i.e. The computer vision system 140 can process and analyze images captured by camera 130 to identify objects and/or features in the environment surrounding vehicle 100. The detected features/objects can include traffic signals, road way boundaries, other vehicles, pedestrians, and/or obstacles, etc.) [Templeton: col. 9, line 39-43].

Regarding claim 4, Templeton meets the claim limitations as set forth in claim 3.Templeton further meets the claim limitations as follow.
The object recognition apparatus of claim 3 (i.e. a LIDAR system) [Templeton: col. 2, line 12], wherein the beam intensity of the tracking beam is generated (i.e. According to some embodiments of the present disclosure, a region of a LIDAR-indicated point cloud can be identified for enhanced angular resolution analysis based on a combination of factors. For example, enhanced angular resolution analysis can be initiated in response to identifying factors in one or more of the point cloud distance map provided by the LIDAR device, the intensity map of reflected light ( e.g., from the LIDAR-received reflected light signals), an estimate of the location of the autonomous vehicle and/or pre-mapped objects of interest, an output from additional sensors such as the camera 210, etc.) [Templeton: col. 24, line 43-53] based on object types associated with the candidate objects ((i.e. Further, the sensors detecting the reflected signals can optionally be sensitive to the intensity of the reflected signals) [Templeton: col. 21, line 40-41; Figs 6A-B]; (i.e. The intensity of the reflected signal can also indicate the reflectance of the reflective point, in combination with the distance to the point as indicated by the measured time delay. The reflectance of the reflective point can be employed by software and/or hardware implemented modules in the controller 630 to characterize the reflective features in the environment. For example, traffic indicators such as lane markers, traffic signs, traffic signals, navigational signage, etc., can be indicated in part based on having a relatively high reflectance value, such as associated with a reflective coating applied to traffic and/or navigational signage. In some embodiments, identifying a relatively high reflectance feature can provide a prompt to undertake a further scan of the high reflectance feature with one or more sensors, such as those in the sensing system 104) [Templeton: col. 21, line 48-62 – Note: Templeton discloses objects with high reflectance feature, which are directly associated with the intensity of the beam]; (i.e. In general, the pulse intensity (e.g., laser brightness) and/or duty cycle (e.g., length of pulse duration as compared to interval between successive pulses) can also influence the steady state temperature, however, the intensity is set according to the desired distance sensitivity of the LIDAR device. and the duration is set to be as short as practicable so as to maximize the temporal sensitivity of the time delay measurement. Thus, the pulse rate of the LIDAR device in continuation operation is desirably selected to avoid undesirable thermally-driven effects in the output signal, such as intensity variations in the laser output, spontaneous optical noise, etc. and/or excessive degradation in the operating lifetime of the device, such as due to sustained operating temperatures above a threshold level, etc.) [Templeton: col. 19, line 41-46] - Note: Templeton also discloses that the intensity of the beam is also affected by the temporal sensitivity of the time delay measurement from the objects).

Regarding claim 5, Templeton meets the claim limitations as set forth in claim 1.Templeton further meets the claim limitations as follow.
The object recognition apparatus of claim 1 (i.e. a LIDAR system) [Templeton: col. 2, line 12], wherein a first camera of the plurality of cameras has a first field of view and a second camera of the plurality of cameras has a second field of view (i.e. In some embodiments, a single laser in the LIDAR device (e.g., the LIDAR device 302 discussed in connection with FIGS. 3A-3C) can have a scanning range of approximately 150 meters distance, a thirty degree vertical ("altitude") field of view, and approximately a thirty degree horizontal ("azimuth") field of view. Additional lasers included in the LIDAR device can have complementary ranges and fields of view as well so as to provide sufficient coverage of an environmental scene to inform navigational determinations.) [Templeton: col. 2, line 12] within the first field of view ((i.e. In some examples, a second LIDAR device provides high resolution scanning of regions identified according to point cloud information from a first LIDAR device providing wide-view scanning resolutions.) [Templeton: col. 5, line 35-38; Fig. 11] – Note:  Templeton discloses that the second camera can provide a high resolution view from within the wide-view scanning resolutions of the first camera).  

Regarding claim 6, Templeton meets the claim limitations as set forth in claim 1.Templeton further meets the claim limitations as follow.
The object recognition apparatus of claim 1 (i.e. a LIDAR system) [Templeton: col. 2, line 12], wherein the one or more spots form a grid on the targeted object (i.e. Some embodiments also allow for detecting and characterizing moving objects based on real time analysis of a single three-dimensional point cloud map. For example, due to time delays between measuring points in different regions of the scanning zone, there may be some detectable motion of perceived objects within a single frame. In some instances, the scanning zone is analogous to an arrangement of points distributed in azimuth and elevation, to form a grid-like structure, with each row having a common altitude orientation, and each column having a common azimuth orientation) [Templeton: col. 26, line 19-28].

Regarding claim 7, Templeton meets the claim limitations as set forth in claim 1.Templeton further meets the claim limitations as follow.
The object recognition apparatus of claim 1 (i.e. a LIDAR system) [Templeton: col. 2, line 12],  further comprising an adjustable mirror in a path of light between one of the plurality of cameras and the targeted object ((i.e. FIG. 3A provides an example depiction of a light detection and ranging (LIDAR) device 302 including beam steering optics 304. A laser beam 306 is directed to the beam steering optics 304. In the example illustrated in FIG. 3A, the beam steering optics 304 is a rotating angled mirror that directs the initially downward facing laser beam 306 to sweep across a scanning zone. As described herein, the beam steering optics 304, which can generally be implemented as a combination of lenses, mirrors, and/or apertures configured to direct the laser beam to sweep across a scanning zone, are interchangeably described as the rotating angled mirror 304. The rotating angled mirror 304 rotates about an axis substantially parallel, and roughly in line with, the initial downward path of the laser beam 306. The rotating angled mirror 304 rotates in the direction indicated by the reference arrow 308 in FIG. 3A.) [Templeton: col. 13, line 55 – col. 4, line 2; Fig. 3A]; (i.e. The pulsing laser can be scanned by directing the laser with optical beam steering optics, such as a rotating angled mirror that directs a fixed laser source according to the angle of the mirror. Some embodiments of the present disclosure provide for adjusting the angular resolution of such a scanning LIDAR system by adjusting one or both of: (1) a pulse rate of the pulsing laser, or (2) an angular rate of change of the beam steering optics. Modifying one or both of the angular rate of change or the pulse rate modifies the amount of angular change between each successive pulse emitted from the LIDAR sensor, and thereby modifies the angular resolution of the point cloud output from the LIDAR system. In some examples, a second LIDAR device provides high resolution scanning of regions identified according to point cloud information from a first LIDAR device providing wide-view scanning resolutions.) [Templeton: col. 5, line 23-38]), the adjustable mirror configured to adjust a field of view of one of the cameras according to a mirror control signal (i.e. FIG. 3A provides an example depiction of a light detection and ranging (LIDAR) device 302 including beam steering optics 304. A laser beam 306 is directed to the beam steering optics 304. In the example illustrated in FIG. 3A, the beam steering optics 304 is a rotating angled mirror that directs the initially downward facing laser beam 306 to sweep across a scanning zone. As described herein, the beam steering optics 304, which can generally be implemented as a combination of lenses, mirrors, and/or apertures configured to direct the laser beam to sweep across a scanning zone, are interchangeably described as the rotating angled mirror 304. The rotating angled mirror 304 rotates about an axis substantially parallel, and roughly in line with, the initial downward path of the laser beam 306. The rotating angled mirror 304 rotates in the direction indicated by the reference arrow 308 in FIG. 3A.) [Templeton: col. 13, line 55 – col. 4, line 2; Fig. 3A] to capture an image including the targeted object (i.e. The computer vision system 140 can process and analyze images captured by camera 130 to identify objects and/or features in the environment surrounding vehicle 100. The detected features/objects can include traffic signals, road way boundaries, other vehicles, pedestrians, and/or obstacles, etc.) [Templeton: col. 9, line 39-43].  

Regarding claim 8, Templeton meets the claim limitations as set forth in claim 1.Templeton further meets the claim limitations as follow.
The object recognition apparatus of claim 1 (i.e. a LIDAR system) [Templeton: col. 2, line 12], wherein the processor (i.e. the computer system 112 and associated processor 114) [Templeton: col. 24, line 64] is configured to generate the tracking control signal (i.e. communicates appropriate control signals to) [Templeton: col. 11, line 21-22] by identifying one or more pixels corresponding to the one or more pixel locations  (i.e. map and in real time, a processor-based perception system identifies region(s) for enhanced resolution examination) [Templeton: col. 20, line 12-14] in the at least one of the images including the targeted object (i.e. The computer vision system 140 can process and analyze images captured by camera 130 to identify objects and/or features in the environment surrounding vehicle 100. The detected features/objects can include traffic signals, road way boundaries, other vehicles, pedestrians, and/or obstacles, etc.) [Templeton: col. 9, line 39-43].
Templeton does not explicitly disclose the following claim limitations (Emphasis added).
The object recognition apparatus of claim 1, wherein the processor is configured to generate the tracking control signal by identifying one or more pixels corresponding to the one or more pixel locations in the at least one of the images including the targeted object.       
However, in the same field of endeavor Hart further discloses the claim limitations and the deficient claim limitations, as follows:
generate the tracking control signal ((i.e. a Central Tracking Unit (CTU) associated with the SPU, the CTU being operable for classifying the tracked object and for generating object tracking data from the tracked object, the CTU being further operable for predicting a future object state of the tracked object and for generating an object control output for controlling a control signal to thereby facilitate the flow of the tracked object through the flow point) [Hart: col. 15, line 4-11]; (i.e. The system may be configured to provide one or more control signals to each tracked object, with the control signal generic to all tracked objects) [Hart: col. 7, line 28-30]) by identifying one or more pixels corresponding to the one or more pixel locations in the at least one of the images including the targeted object (i.e. The uniqueness of the present invention is attributable to the concept of a tracking object. As used herein, a "tracking object" is intended to be defined by a set of data in which a node-based object's size, shape, position, current direction of motion, predicted future direction of motion, etc. are represented by a series of three-dimensional (3D) vectors rather than a raster image or group of pixels. By using vector data to represent an object that is to be monitored (i.e. tracked) and analyzed, the amount of data required to represent the object is greatly reduced and the ability to predict the object's future position or state, for example velocity, acceleration, etc., is significantly enhanced. A tracking object is maintained as a list of two or more three-dimensional (3D), or three-space, positions of nodes from which an object may be mathematically rendered, scaled and/or processed to determine current position and to predict future positions of the object for the purpose of facilitating movements of the object and/or avoid collisions with other objects.) [Hart: col. 1, line 43-60].   
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Templeton with Hart to program the system for generating control signal to track the object.  
Therefore, the combination of Templeton with Hart will enable the system to track the object through the flow point [Hart: col. 15, line 4-11]. 

Regarding claim 9, Templeton meets the claim limitations as follow.
A method (i.e. a method) [Templeton: col. 35, line 53] comprising: 
receiving light representing images (i.e. In some embodiments, a single laser in the LIDAR device (e.g., the LIDAR device 302 discussed in connection with FIGS. 3A-3C) can have a scanning range of approximately 150 meters distance, a thirty degree vertical ("altitude") field of view, and approximately a thirty degree horizontal ("azimuth") field of view) [Templeton: col. 18, line 17-23] of different fields of view ((i.e. The camera 210 can have associated optics operable to provide an adjustable field of view) [Templeton: col. 13, line 50-51]; (i.e. In some embodiments, a single laser in the LIDAR device (e.g., the LIDAR device 302 discussed in connection with FIGS. 3A-3C) can have a scanning range of approximately 150 meters distance, a thirty degree vertical ("altitude") field of view, and approximately a thirty degree horizontal ("azimuth") field of view) [Templeton: col. 18, line 17-23]) by a beam splitter, the different fields of view at least partially overlapping (i.e. which sections can optionally be partially overlapping) [Templeton: col. 18, line 40-41]; 
forwarding the light to a plurality of cameras by the beam splitter ((i.e. FIG. 3A provides an example depiction of a light detection and ranging (LIDAR) device 302 including beam steering optics 304. A laser beam 306 is directed to the beam steering optics 304. In the example illustrated in FIG. 3A, the beam steering optics 304 is a rotating angled mirror that directs the initially downward facing laser beam 306 to sweep across a scanning zone. As described herein, the beam steering optics 304, which can generally be implemented as a combination of lenses, mirrors, and/or apertures configured to direct the laser beam to sweep across a scanning zone, are interchangeably described as the rotating angled mirror 304. The rotating angled mirror 304 rotates about an axis substantially parallel, and roughly in line with, the initial downward path of the laser beam 306. The rotating angled mirror 304 rotates in the direction indicated by the reference arrow 308 in FIG. 3A.) [Templeton: col. 13, line 55 – col. 4, line 2; Fig. 3A]; (i.e. The pulsing laser can be scanned by directing the laser with optical beam steering optics, such as a rotating angled mirror that directs a fixed laser source according to the angle of the mirror. Some embodiments of the present disclosure provide for adjusting the angular resolution of such a scanning LIDAR system by adjusting one or both of: (1) a pulse rate of the pulsing laser, or (2) an angular rate of change of the beam steering optics. Modifying one or both of the angular rate of change or the pulse rate modifies the amount of angular change between each successive pulse emitted from the LIDAR sensor, and thereby modifies the angular resolution of the point cloud output from the LIDAR system. In some examples, a second LIDAR device provides high resolution scanning of regions identified according to point cloud information from a first LIDAR device providing wide-view scanning resolutions.) [Templeton: col. 5, line 23-38]; capturing the images  (i.e. the camera 130 can capture a plurality of images) [Templeton: col. 12, line 9-10] corresponding to the different fields of view ((i.e. The camera 210 can have associated optics operable to provide an adjustable field of view) [Templeton: col. 13, line 50-51]; (i.e. In some embodiments, a single laser in the LIDAR device (e.g., the LIDAR device 302 discussed in connection with FIGS. 3A-3C) can have a scanning range of approximately 150 meters distance, a thirty degree vertical ("altitude") field of view, and approximately a thirty degree horizontal ("azimuth") field of view) [Templeton: col. 18, line 17-23]) using the plurality of cameras (i.e. sensor unit 202 can include any combination of cameras) [Templeton: col. 12, line 51-52]; identifying a targeted object captured within at least one of the images by processing at least one of the images ((i.e. The computer vision system 140 can process and analyze images captured by camera 130 to identify objects and/or features in the environment surrounding vehicle 100. The detected features/objects can include traffic signals, road way boundaries, other vehicles, pedestrians, and/or obstacles, etc.) [Templeton: col. 9, line 39-43]; (i.e. analyzes the data to determine whether there is an object present in the laser point cloud. Objects indicated by the point cloud may be, for example, a vehicle, a pedestrian, a road sign, a traffic light, a traffic cone, etc.) [Templeton: col. 17, line 24-27]) with an object recognition model ((i.e. the computer system 112, etc. based on object recognition models) [Templeton: col. 12, line 17-18]); generating a tracking control signal (i.e. communicates appropriate control signals to) [Templeton: col. 11, line 21-22] to direct a tracking beam ((i.e. direct a pulsing laser) [Templeton: col. 18, line 34-35]; (i.e. to effect the changing orientation of the pulsing laser) [Templeton: col. 31, line 2-3]; (i.e. The LIDAR device 302 scans the laser beam in the direction indicated by directional reference arrow 901) [Templeton: col. 31, line 9-11]) onto one or more spots on the identified targeted object ((i.e. the LIDAR 128 can be configured to capture one or more laser point clouds of the environmental scene) [Templeton: col. 17, line 4-6]; (i.e. detect objects in the captured laser point cloud based on accumulated data) [Templeton: col. 18, line 10-11]) via the beam splitter; determining one or more distances to the one or more spots on the targeted object (i.e. determining the distance to the reflective object according to the time delay between the emitted pulse and the reception of the reflected pulse) [Templeton: col. 1, line 28-30]; and updating identification of the targeted object according to the one or more determined distances ((i.e. The laser, or set of lasers, can be rapidly and repeatedly scanned across a scene to provide continuous real-time information on distances to reflective objects in the scene. Combining the measured distances and the orientation of the laser(s) while measuring each distance allows for associating
a three-dimensional position with each returning pulse. A three-dimensional map of points of reflective features is generated based on the returning pulses for the entire scanning zone. The three-dimensional point map thereby indicates positions of reflective objects in the scanned scene) [Templeton: col. 1, line 30-39]; (i.e. identifying regions of a LIDAR-indicated point cloud to examine with enhanced angular resolution by detecting features beyond a threshold distance.) [Templeton: col. 4, line 32-35]).    
Templeton does not explicitly disclose the following claim limitations (Emphasis added).
A method comprising: receiving light representing images of different fields of view by a beam splitter, the different fields of view at least partially overlapping; forwarding the light to a plurality of cameras by the beam splitter; capturing the images corresponding to the different fields of view using the plurality of cameras; identifying a targeted object captured within at least one of the images by processing at least one of the images with an object recognition model;generating a tracking control signal to direct a tracking beam onto one or more spots on the identified targeted object via the beam splitter; determining one or more distances to the one or more spots on the targeted object; and updating identification of the targeted object according to the one or more determined distances.    
However, in the same field of endeavor Hart further discloses the claim limitations and the deficient claim limitations, as follows:
generating the tracking control signal ((i.e. a Central Tracking Unit (CTU) associated with the SPU, the CTU being operable for classifying the tracked object and for generating object tracking data from the tracked object, the CTU being further operable for predicting a future object state of the tracked object and for generating an object control output for controlling a control signal to thereby facilitate the flow of the tracked object through the flow point) [Hart: col. 15, line 4-11]; (i.e. The system may be configured to provide one or more control signals to each tracked object, with the control signal generic to all tracked objects) [Hart: col. 7, line 28-30]) 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Templeton with Hart to program the system for generating control signal to track the object.  
Therefore, the combination of Templeton with Hart will enable the system to track the object through the flow point [Hart: col. 15, line 4-11]. 
Templeton and Hart do not explicitly disclose the following claim limitations (Emphasis added).
receiving light representing images of different fields of view by a beam splitter, the different fields of view at least partially overlapping; forwarding the light to a plurality of cameras by the beam splitter; capturing the images corresponding to the different fields of view using the plurality of cameras; identifying a targeted object captured within at least one of the images by processing at least one of the images with an object recognition model;generating a tracking control signal to direct a tracking beam onto one or more spots on the identified targeted object via the beam splitter;
However, in the same field of endeavor Esbech further discloses the claim limitations and the deficient claim limitations as follows:
receiving light representing images of different fields of view by a beam splitter (i.e. High spatial contrast of an in-focus pattern image on the object is desirable to obtain a good signal to noise ratio of the correlation measure on the color image sensor Improved spatial contrast can be achieved by preferential imaging of the specular surface reflection from the object on the color image sensor. Thus, some embodiments comprise means for preferential/selective imaging of specurlaly reflected light. This may be provided if the scanner further comprises means for polarizing the probe light, for example by means of at least one polarizing beam splitter) [Esbech: para. 0073], (i.e. The scanner may comprise at least one beam splitter located in the optical path, where the beam splitter is arranged such that it directs the probe light from the multichromatic light source towards the object while it directs light received from the object towards the color image sensor) [Esbech: para. 0044];   
….
generating a tracking control signal to direct a tracking beam onto one or more spots on the identified targeted object via the beam splitter ((i.e. High spatial contrast of an in-focus pattern image on the object is desirable to obtain a good signal to noise ratio of the correlation measure on the color image sensor Improved spatial contrast can be achieved by preferential imaging of the specular surface reflection from the object on the color image sensor. Thus, some embodiments comprise means for preferential/selective imaging of specurlaly reflected light. This may be provided if the scanner further comprises means for polarizing the probe light, for example by means of at least one polarizing beam splitter) [Esbech: para. 0073] ; (i.e. The scanner may comprise at least one beam splitter located in the optical path, where the beam splitter is arranged such that it directs the probe light from the multichromatic light source towards the object while it directs light received from the object towards the color image sensor) [Esbech: para. 0044]);
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Templeton and Hart with Esbech to place a beam splitter between the scanner and the object.  
Therefore, the combination of Templeton with Hart will enable the system to create high spatial contrast of an in-focus pattern image on the object in order to obtain a good signal to noise ratio of the correlation measure on the color image sensor [Esbech: para. 0073]. 

Regarding claim 10, Templeton meets the claim limitations as set forth in claim 9.Templeton further meets the claim limitations as follow.
The method of claim 9 (i.e. a method) [Templeton: col. 35, line 53], wherein, responsive to two or more of the images (i.e. a plurality of images) [Templeton: col. 8, line 59] including the targeted object (i.e. The computer vision system 140 can process and analyze images captured by camera 130 to identify objects and/or features in the environment surrounding vehicle 100. The detected features/objects can include traffic signals, road way boundaries, other vehicles, pedestrians, and/or obstacles, etc.) [Templeton: col. 9, line 39-43] having different resolutions (i.e. LIDAR device providing wide-view scanning resolutions) [Templeton: col. 2, line 15], using an image of the two or more of the images (i.e. The computer vision system 140 can process and analyze images captured by camera 130 to identify objects and/or features in the environment surrounding vehicle 100. The detected features/objects can include traffic signals, road way boundaries, other vehicles, pedestrians, and/or obstacles, etc.) [Templeton: col. 9, line 39-43] with a highest resolution ((i.e. A mixed-resolution 3-D point cloud is generated from the LIDAR-sampled data points, with the high angular resolution) [Templeton: col. 20, line 27-28]; (i.e. map and in real time, a processor-based perception system identifies region(s) for enhanced resolution examination) [Templeton: col. 20, line 12-14]) for identifying the targeted object (i.e. detect objects in the captured laser point cloud based on accumulated data) [Templeton: col. 18, line 10-11].

Regarding claim 11, Templeton meets the claim limitations as set forth in claim 9.Templeton further meets the claim limitations as follow.
The method of claim 9 (i.e. a method) [Templeton: col. 35, line 53], further comprising: detecting presence of candidate objects within the one or more of the images (i.e. The computer vision system 140 can process and analyze images captured by camera 130 to identify objects and/or features in the environment surrounding vehicle 100. The detected features/objects can include traffic signals, road way boundaries, other vehicles, pedestrians, and/or obstacles, etc.) [Templeton: col. 9, line 39-43]; and generating a beam control signal (i.e. The LIDAR device 302 scans the laser beam 306 across the environmental scene via its beam steering optics 304 while its laser light source pulses, such that successive pulses are emitted) [Templeton: col. 20, line 38-41] that adjusts a beam intensity of the tracking beam ((i.e. The pulsing laser can be scanned by directing the laser with optical beam steering optics, such as a rotating angled mirror that directs a fixed laser source according to the angle of the mirror. Some embodiments of the present disclosure provide for adjusting the angular resolution of such a scanning LIDAR system by adjusting one or both of: (1) a pulse rate of the pulsing laser, or (2) an angular rate of change of the beam steering optics. Modifying one or both of the angular rate of change or the pulse rate modifies the amount of angular change between each successive pulse emitted from the LIDAR sensor, and thereby modifies the angular resolution of the point cloud output from the LIDAR system. In some examples, a second LIDAR device provides high resolution scanning of regions identified according to point cloud information from a first LIDAR device providing wide-view scanning resolutions.) [Templeton: col. 5, line 23-38]; (i.e. intensity of the emitted pulse) [Templeton: col. 15, line 21]; (i.e. In general, the pulse intensity (e.g., laser brightness) and/or duty cycle (e.g., length of pulse duration as compared to interval between successive pulses) can also influence the steady state temperature, however, the intensity is set according to the desired distance sensitivity of the LIDAR device) [Templeton: col. 19, line 41-46]) based on the detected presence of the candidate objects (i.e. The computer vision system 140 can process and analyze images captured by camera 130 to identify objects and/or features in the environment surrounding vehicle 100. The detected features/objects can include traffic signals, road way boundaries, other vehicles, pedestrians, and/or obstacles, etc.) [Templeton: col. 9, line 39-43].

Regarding claim 12, Templeton meets the claim limitations as set forth in claim 9.Templeton further meets the claim limitations as follow.
The method of claim 9 (i.e. a method) [Templeton: col. 35, line 53], wherein the beam intensity of the tracking beam is generated (i.e. According to some embodiments of the present disclosure, a region of a LIDAR-indicated point cloud can be identified for enhanced angular resolution analysis based on a combination of factors. For example, enhanced angular resolution analysis can be initiated in response to identifying factors in one or more of the point cloud distance map provided by the LIDAR device, the intensity map of reflected light ( e.g., from the LIDAR-received reflected light signals), an estimate of the location of the autonomous vehicle and/or pre-mapped objects of interest, an output from additional sensors such as the camera 210, etc.) [Templeton: col. 24, line 43-53]  based on object types associated with the candidate objects ((i.e. Further, the sensors detecting the reflected signals can optionally be sensitive to the intensity of the reflected signals) [Templeton: col. 21, line 40-41; Figs 6A-B]; (i.e. The intensity of the reflected signal can also indicate the reflectance of the reflective point, in combination with the distance to the point as indicated by the measured time delay. The reflectance of the reflective point can be employed by software and/or hardware implemented modules in the controller 630 to characterize the reflective features in the environment. For example, traffic indicators such as lane markers, traffic signs, traffic signals, navigational signage, etc., can be indicated in part based on having a relatively high reflectance value, such as associated with a reflective coating applied to traffic and/or navigational signage. In some embodiments, identifying a relatively high reflectance feature can provide a prompt to undertake a further scan of the high reflectance feature with one or more sensors, such as those in the sensing system 104) [Templeton: col. 21, line 48-62 – Note: Templeton discloses objects with high reflectance feature, which are directly associated with the intensity of the beam]; (i.e. In general, the pulse intensity (e.g., laser brightness) and/or duty cycle (e.g., length of pulse duration as compared to interval between successive pulses) can also influence the steady state temperature, however, the intensity is set according to the desired distance sensitivity of the LIDAR device. and the duration is set to be as short as practicable so as to maximize the temporal sensitivity of the time delay measurement. Thus, the pulse rate of the LIDAR device in continuation operation is desirably selected to avoid undesirable thermally-driven effects in the output signal, such as intensity variations in the laser output, spontaneous optical noise, etc. and/or excessive degradation in the operating lifetime of the device, such as due to sustained operating temperatures above a threshold level, etc.) [Templeton: col. 19, line 41-46] - Note: Templeton also discloses that the intensity of the beam is also affected by the temporal sensitivity of the time delay measurement from the objects).

Regarding claim 13, Templeton meets the claim limitations as set forth in claim 9.Templeton further meets the claim limitations as follow.
The method of claim 9 (i.e. a method) [Templeton: col. 35, line 53], wherein a first sensor of the plurality of cameras has a first field of view and a second sensor of the plurality of cameras has a second field of view (i.e. In some embodiments, a single laser in the LIDAR device (e.g., the LIDAR device 302 discussed in connection with FIGS. 3A-3C) can have a scanning range of approximately 150 meters distance, a thirty degree vertical ("altitude") field of view, and approximately a thirty degree horizontal ("azimuth") field of view. Additional lasers included in the LIDAR device can have complementary ranges and fields of view as well so as to provide sufficient coverage of an environmental scene to inform navigational determinations.) [Templeton: col. 2, line 12] within the first field of view ((i.e. In some examples, a second LIDAR device provides high resolution scanning of regions identified according to point cloud information from a first LIDAR device providing wide-view scanning resolutions.) [Templeton: col. 5, line 35-38; Fig. 11] – Note:  Templeton discloses that the second camera can provide a high resolution view from within the wide-view scanning resolutions of the first camera).  

Regarding claim 14, Templeton meets the claim limitations as set forth in claim 9.Templeton further meets the claim limitations as follow.
The method of claim 9 (i.e. a method) [Templeton: col. 35, line 53], wherein the one or more spots form a grid on the targeted object (i.e. Some embodiments also allow for detecting and characterizing moving objects based on real time analysis of a single three-dimensional point cloud map. For example, due to time delays between measuring points in different regions of the scanning zone, there may be some detectable motion of perceived objects within a single frame. In some instances, the scanning zone is analogous to an arrangement of points distributed in azimuth and elevation, to form a grid-like structure, with each row having a common altitude orientation, and each column having a common azimuth orientation) [Templeton: col. 26, line 19-28].

Regarding claim 15, Templeton meets the claim limitations as set forth in claim 9.Templeton further meets the claim limitations as follow.
The method of claim 9 (i.e. a method) [Templeton: col. 35, line 53], further comprising: generating a mirror control signal (i.e. FIG. 3A provides an example depiction of a light detection and ranging (LIDAR) device 302 including beam steering optics 304. A laser beam 306 is directed to the beam steering optics 304. In the example illustrated in FIG. 3A, the beam steering optics 304 is a rotating angled mirror that directs the initially downward facing laser beam 306 to sweep across a scanning zone. As described herein, the beam steering optics 304, which can generally be implemented as a combination of lenses, mirrors, and/or apertures configured to direct the laser beam to sweep across a scanning zone, are interchangeably described as the rotating angled mirror 304. The rotating angled mirror 304 rotates about an axis substantially parallel, and roughly in line with, the initial downward path of the laser beam 306. The rotating angled mirror 304 rotates in the direction indicated by the reference arrow 308 in FIG. 3A.) [Templeton: col. 13, line 55 – col. 4, line 2; Fig. 3A] by a processor (i.e. the computer system 112 and associated processor 114) [Templeton: col. 24, line 64] to adjust an orientation of an adjustable mirror (i.e. FIG. 3A provides an example depiction of a light detection and ranging (LIDAR) device 302 including beam steering optics 304. A laser beam 306 is directed to the beam steering optics 304. In the example illustrated in FIG. 3A, the beam steering optics 304 is a rotating angled mirror that directs the initially downward facing laser beam 306 to sweep across a scanning zone. As described herein, the beam steering optics 304, which can generally be implemented as a combination of lenses, mirrors, and/or apertures configured to direct the laser beam to sweep across a scanning zone, are interchangeably described as the rotating angled mirror 304. The rotating angled mirror 304 rotates about an axis substantially parallel, and roughly in line with, the initial downward path of the laser beam 306. The rotating angled mirror 304 rotates in the direction indicated by the reference arrow 308 in FIG. 3A.) [Templeton: col. 13, line 55 – col. 4, line 2; Fig. 3A]  disposed in a path of light between the camera and the targeted object ((i.e. FIG. 3A provides an example depiction of a light detection and ranging (LIDAR) device 302 including beam steering optics 304. A laser beam 306 is directed to the beam steering optics 304. In the example illustrated in FIG. 3A, the beam steering optics 304 is a rotating angled mirror that directs the initially downward facing laser beam 306 to sweep across a scanning zone. As described herein, the beam steering optics 304, which can generally be implemented as a combination of lenses, mirrors, and/or apertures configured to direct the laser beam to sweep across a scanning zone, are interchangeably described as the rotating angled mirror 304. The rotating angled mirror 304 rotates about an axis substantially parallel, and roughly in line with, the initial downward path of the laser beam 306. The rotating angled mirror 304 rotates in the direction indicated by the reference arrow 308 in FIG. 3A.) [Templeton: col. 13, line 55 – col. 4, line 2; Fig. 3A]; (i.e. The pulsing laser can be scanned by directing the laser with optical beam steering optics, such as a rotating angled mirror that directs a fixed laser source according to the angle of the mirror. Some embodiments of the present disclosure provide for adjusting the angular resolution of such a scanning LIDAR system by adjusting one or both of: (1) a pulse rate of the pulsing laser, or (2) an angular rate of change of the beam steering optics. Modifying one or both of the angular rate of change or the pulse rate modifies the amount of angular change between each successive pulse emitted from the LIDAR sensor, and thereby modifies the angular resolution of the point cloud output from the LIDAR system. In some examples, a second LIDAR device provides high resolution scanning of regions identified according to point cloud information from a first LIDAR device providing wide-view scanning resolutions.) [Templeton: col. 5, line 23-38]).

Regarding claim 16, Templeton meets the claim limitations as set forth in claim 9.Templeton further meets the claim limitations as follow.
The method of claim 9 (i.e. a method) [Templeton: col. 35, line 53], wherein the tracking control signal is generated (i.e. communicates appropriate control signals to) [Templeton: col. 11, line 21-22] by identifying one or more pixels corresponding to the one or more pixel locations  (i.e. map and in real time, a processor-based perception system identifies region(s) for enhanced resolution examination) [Templeton: col. 20, line 12-14] in the at least one of the images including the targeted object (i.e. The computer vision system 140 can process and analyze images captured by camera 130 to identify objects and/or features in the environment surrounding vehicle 100. The detected features/objects can include traffic signals, road way boundaries, other vehicles, pedestrians, and/or obstacles, etc.) [Templeton: col. 9, line 39-43].
Templeton does not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 9, wherein the tracking control signal is generated by identifying one or more pixels corresponding to the one or more pixel locations in the at least one of the images including the targeted object.     
However, in the same field of endeavor Hart further discloses the claim limitations and the deficient claim limitations, as follows:
tracking control signal is generated ((i.e. a Central Tracking Unit (CTU) associated with the SPU, the CTU being operable for classifying the tracked object and for generating object tracking data from the tracked object, the CTU being further operable for predicting a future object state of the tracked object and for generating an object control output for controlling a control signal to thereby facilitate the flow of the tracked object through the flow point) [Hart: col. 15, line 4-11]; (i.e. The system may be configured to provide one or more control signals to each tracked object, with the control signal generic to all tracked objects) [Hart: col. 7, line 28-30]) by identifying one or more pixels corresponding to the one or more pixel locations in the at least one of the images including the targeted object (i.e. The uniqueness of the present invention is attributable to the concept of a tracking object. As used herein, a "tracking object" is intended to be defined by a set of data in which a node-based object's size, shape, position, current direction of motion, predicted future direction of motion, etc. are represented by a series of three-dimensional (3D) vectors rather than a raster image or group of pixels. By using vector data to represent an object that is to be monitored (i.e. tracked) and analyzed, the amount of data required to represent the object is greatly reduced and the ability to predict the object's future position or state, for example velocity, acceleration, etc., is significantly enhanced. A tracking object is maintained as a list of two or more three-dimensional (3D), or three-space, positions of nodes from which an object may be mathematically rendered, scaled and/or processed to determine current position and to predict future positions of the object for the purpose of facilitating movements of the object and/or avoid collisions with other objects.) [Hart: col. 1, line 43-60].   
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Templeton with Hart to program the system for generating control signal to track the object.  
Therefore, the combination of Templeton with Hart will enable the system to track the object through the flow point [Hart: col. 15, line 4-11]. 

Regarding claim 17, Templeton meets the claim limitations as follow.
A non-transitory computer-readable medium storing instructions (i.e. the instructions
115 stored on the data storage 114 of the computer system 112) [Templeton: col. 35, line 1-2], that when executed by one or more processors cause the one or more processors to (i.e. computer program product that includes a computer program for executing a computer process on a computing device, arranged according to at least some embodiments presented herein) [Templeton: col. 35, line 4-7]: receive images (i.e. the camera 130 can capture a plurality of images) [Templeton: col. 12, line 9-10] from a plurality of cameras (i.e. sensor unit 202 can include any combination of cameras) [Templeton: col. 12, line 51-52], the images corresponding to different fields of views ((i.e. The camera 210 can have associated optics operable to provide an adjustable field of view) [Templeton: col. 13, line 50-51]; (i.e. In some embodiments, a single laser in the LIDAR device (e.g., the LIDAR device 302 discussed in connection with FIGS. 3A-3C) can have a scanning range of approximately 150 meters distance, a thirty degree vertical ("altitude") field of view, and approximately a thirty degree horizontal ("azimuth") field of view) [Templeton: col. 18, line 17-23]) that at least partially overlap (i.e. which sections can optionally be partially overlapping) [Templeton: col. 18, line 40-41], light representing the images received by a beam splitter and send to the plurality of cameras ((i.e. The camera 210 can have associated optics operable to provide an adjustable field of view) [Templeton: col. 13, line 50-51]; (i.e. In some embodiments, a single laser in the LIDAR device (e.g., the LIDAR device 302 discussed in connection with FIGS. 3A-3C) can have a scanning range of approximately 150 meters distance, a thirty degree vertical ("altitude") field of view, and approximately a thirty degree horizontal ("azimuth") field of view) [Templeton: col. 18, line 17-23]); identifying a targeted object captured within at least one of the images by processing at least one of the images ((i.e. The computer vision system 140 can process and analyze images captured by camera 130 to identify objects and/or features in the environment surrounding vehicle 100. The detected features/objects can include traffic signals, road way boundaries, other vehicles, pedestrians, and/or obstacles, etc.) [Templeton: col. 9, line 39-43]; (i.e. analyzes the data to determine whether there is an object present in the laser point cloud. Objects indicated by the point cloud may be, for example, a vehicle, a pedestrian, a road sign, a traffic light, a traffic cone, etc.) [Templeton: col. 17, line 24-27]) with an object recognition model ((i.e. the computer system 112, etc. based on object recognition models) [Templeton: col. 12, line 17-18]); generating a tracking control signal (i.e. communicates appropriate control signals to) [Templeton: col. 11, line 21-22] to direct a tracking beam ((i.e. direct a pulsing laser) [Templeton: col. 18, line 34-35]; (i.e. to effect the changing orientation of the pulsing laser) [Templeton: col. 31, line 2-3]; (i.e. The LIDAR device 302 scans the laser beam in the direction indicated by directional reference arrow 901) [Templeton: col. 31, line 9-11]) onto one or more spots on the identified targeted object ((i.e. the LIDAR 128 can be configured to capture one or more laser point clouds of the environmental scene) [Templeton: col. 17, line 4-6]; (i.e. detect objects in the captured laser point cloud based on accumulated data) [Templeton: col. 18, line 10-11]) via the beam splitter; determine one or more distances to the one or more spots on the targeted object (i.e. determining the distance to the reflective object according to the time delay between the emitted pulse and the reception of the reflected pulse) [Templeton: col. 1, line 28-30]; and - 29 -update identification of the targeted object according to the one or more determined distances ((i.e. The laser, or set of lasers, can be rapidly and repeatedly scanned across a scene to provide continuous real-time information on distances to reflective objects in the scene. Combining the measured distances and the orientation of the laser(s) while measuring each distance allows for associating
a three-dimensional position with each returning pulse. A three-dimensional map of points of reflective features is generated based on the returning pulses for the entire scanning zone. The three-dimensional point map thereby indicates positions of reflective objects in the scanned scene) [Templeton: col. 1, line 30-39]; (i.e. identifying regions of a LIDAR-indicated point cloud to examine with enhanced angular resolution by detecting features beyond a threshold distance.) [Templeton: col. 4, line 32-35]).      
Templeton does not explicitly disclose the following claim limitations (Emphasis added).
A non-transitory computer-readable medium storing instructions, that when executed by one or more processors cause the one or more processors to: receive images from a plurality of cameras, the images corresponding to different fields of views that at least partially overlap, light representing the images received by a beam splitter and send to the plurality of cameras;identify a targeted object captured within at least one of the images by processing at least one of the images with an object recognition model; generate a tracking control signal to direct a tracking beam onto one or more spots on the identified targeted object via the beam splitter; determine one or more distances to the one or more spots on the targeted object; and - 29 -update identification of the targeted object according to the one or more determined distances.      
However, in the same field of endeavor Hart further discloses the claim limitations and the deficient claim limitations, as follows:
generate the tracking control signal ((i.e. a Central Tracking Unit (CTU) associated with the SPU, the CTU being operable for classifying the tracked object and for generating object tracking data from the tracked object, the CTU being further operable for predicting a future object state of the tracked object and for generating an object control output for controlling a control signal to thereby facilitate the flow of the tracked object through the flow point) [Hart: col. 15, line 4-11]; (i.e. The system may be configured to provide one or more control signals to each tracked object, with the control signal generic to all tracked objects) [Hart: col. 7, line 28-30]) 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Templeton with Hart to program the system for generating control signal to track the object.  
Therefore, the combination of Templeton with Hart will enable the system to track the object through the flow point [Hart: col. 15, line 4-11]. 
Templeton and Hart do not explicitly disclose the following claim limitations (Emphasis added).
receive images from a plurality of cameras, the images corresponding to different fields of views that at least partially overlap, light representing the images received by a beam splitter and send to the plurality of cameras;identify a targeted object captured within at least one of the images by processing at least one of the images with an object recognition model; generate a tracking control signal to direct a tracking beam onto one or more spots on the identified targeted object via the beam splitter;
However, in the same field of endeavor Esbech further discloses the claim limitations and the deficient claim limitations as follows:
light representing the images received by a beam splitter (i.e. High spatial contrast of an in-focus pattern image on the object is desirable to obtain a good signal to noise ratio of the correlation measure on the color image sensor Improved spatial contrast can be achieved by preferential imaging of the specular surface reflection from the object on the color image sensor. Thus, some embodiments comprise means for preferential/selective imaging of specurlaly reflected light. This may be provided if the scanner further comprises means for polarizing the probe light, for example by means of at least one polarizing beam splitter) [Esbech: para. 0073], and send to the plurality of cameras (i.e. The scanner may comprise at least one beam splitter located in the optical path, where the beam splitter is arranged such that it directs the probe light from the multichromatic light source towards the object while it directs light received from the object towards the color image sensor) [Esbech: para. 0044];   
….
generate a tracking control signal to direct a tracking beam onto one or more spots on the identified targeted object via the beam splitter ((i.e. High spatial contrast of an in-focus pattern image on the object is desirable to obtain a good signal to noise ratio of the correlation measure on the color image sensor Improved spatial contrast can be achieved by preferential imaging of the specular surface reflection from the object on the color image sensor. Thus, some embodiments comprise means for preferential/selective imaging of specurlaly reflected light. This may be provided if the scanner further comprises means for polarizing the probe light, for example by means of at least one polarizing beam splitter) [Esbech: para. 0073] ; (i.e. The scanner may comprise at least one beam splitter located in the optical path, where the beam splitter is arranged such that it directs the probe light from the multichromatic light source towards the object while it directs light received from the object towards the color image sensor) [Esbech: para. 0044]);
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Templeton and Hart with Esbech to place a beam splitter between the scanner and the object.  
Therefore, the combination of Templeton with Hart will enable the system to create high spatial contrast of an in-focus pattern image on the object in order to obtain a good signal to noise ratio of the correlation measure on the color image sensor [Esbech: para. 0073].

Regarding claim 18, Templeton meets the claim limitations as set forth in claim 17.Templeton further meets the claim limitations as follow.
The non-transitory computer-readable medium of claim 17 (i.e. the instructions 115 stored on the data storage 114 of the computer system 112) [Templeton: col. 35, line 1-2], wherein the one or more processors select an image of two or more of the images (i.e. a plurality of images) [Templeton: col. 8, line 59] with a highest resolution ((i.e. A mixed-resolution 3-D point cloud is generated from the LIDAR-sampled data points, with the high angular resolution) [Templeton: col. 20, line 27-28]; (i.e. map and in real time, a processor-based perception system identifies region(s) for enhanced resolution examination) [Templeton: col. 20, line 12-14]) for identifying the targeted object (i.e. detect objects in the captured laser point cloud based on accumulated data) [Templeton: col. 18, line 10-11] responsive to the two or more of the images including the targeted object (i.e. The computer vision system 140 can process and analyze images captured by camera 130 to identify objects and/or features in the environment surrounding vehicle 100. The detected features/objects can include traffic signals, road way boundaries, other vehicles, pedestrians, and/or obstacles, etc.) [Templeton: col. 9, line 39-43]  having different resolutions (i.e. LIDAR device providing wide-view scanning resolutions) [Templeton: col. 2, line 15].

Regarding claim 19, Templeton meets the claim limitations as set forth in claim 17.Templeton further meets the claim limitations as follow.
The non-transitory computer-readable medium storing instructions of claim 17 (i.e. the instructions 115 stored on the data storage 114 of the computer system 112) [Templeton: col. 35, line 1-2], that when executed by one or more processors , further cause the one or more processors to (i.e. computer program product that includes a computer program for executing a computer process on a computing device, arranged according to at least some embodiments presented herein) [Templeton: col. 35, line 4-7]: detect presence of candidate objects within the one or more of the images (i.e. The computer vision system 140 can process and analyze images captured by camera 130 to identify objects and/or features in the environment surrounding vehicle 100. The detected features/objects can include traffic signals, road way boundaries, other vehicles, pedestrians, and/or obstacles, etc.) [Templeton: col. 9, line 39-43]; and generate a beam control signal (i.e. The LIDAR device 302 scans the laser beam 306 across the environmental scene via its beam steering optics 304 while its laser light source pulses, such that successive pulses are emitted) [Templeton: col. 20, line 38-41] that adjusts a beam intensity of the tracking control signal ((i.e. The pulsing laser can be scanned by directing the laser with optical beam steering optics, such as a rotating angled mirror that directs a fixed laser source according to the angle of the mirror. Some embodiments of the present disclosure provide for adjusting the angular resolution of such a scanning LIDAR system by adjusting one or both of: (1) a pulse rate of the pulsing laser, or (2) an angular rate of change of the beam steering optics. Modifying one or both of the angular rate of change or the pulse rate modifies the amount of angular change between each successive pulse emitted from the LIDAR sensor, and thereby modifies the angular resolution of the point cloud output from the LIDAR system. In some examples, a second LIDAR device provides high resolution scanning of regions identified according to point cloud information from a first LIDAR device providing wide-view scanning resolutions.) [Templeton: col. 5, line 23-38]; (i.e. intensity of the emitted pulse) [Templeton: col. 15, line 21]; (i.e. In general, the pulse intensity (e.g., laser brightness) and/or duty cycle (e.g., length of pulse duration as compared to interval between successive pulses) can also influence the steady state temperature, however, the intensity is set according to the desired distance sensitivity of the LIDAR device) [Templeton: col. 19, line 41-46]).

Regarding claim 20, Templeton meets the claim limitations as set forth in claim 17Templeton further meets the claim limitations as follow.
The non-transitory computer-readable medium storing instructions of claim 17 (i.e. the instructions 115 stored on the data storage 114 of the computer system 112) [Templeton: col. 35, line 1-2], wherein the one or more spots form a grid on the targeted object (i.e. Some embodiments also allow for detecting and characterizing moving objects based on real time analysis of a single three-dimensional point cloud map. For example, due to time delays between measuring points in different regions of the scanning zone, there may be some detectable motion of perceived objects within a single frame. In some instances, the scanning zone is analogous to an arrangement of points distributed in azimuth and elevation, to form a grid-like structure, with each row having a common altitude orientation, and each column having a common azimuth orientation) [Templeton: col. 26, line 19-28].

Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. /Philip P. Dang/Primary Examiner, Art Unit 2488